                                                                               Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION




 UNITED STATES OF AMERICA

 v.                                             CASES NO. 5:15cr25-RH-EMT
                                                          5:17cv91-RH-EMT
 ANTOINE LAMAR GRANT,

                  Defendant.

 _____________________________/


                   ORDER DENYING THE § 2255 MOTION AND
                  DENYING A CERTIFICATE OF APPEALABILITY


         The defendant has moved under 28 U.S.C. § 2255 for relief from his

judgment of conviction. The motion is before the court on the magistrate judge’s

report and recommendation, ECF No. 321. No objections have been filed. This

order accepts the report and recommendation, adopts it as the court’s opinion, and

denies the § 2255 motion.

         A defendant may appeal the denial of a § 2255 motion only if the district

court or court of appeals issues a certificate of appealability. Under 28 U.S.C.

§ 2253(c)(2), a certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” Miller-El v.



Cases No. 5:15cr25-RH-EMT and 5:17cv91-RH-EMT
                                                                                Page 2 of 3




Cockrell, 537 U.S. 322, 335-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84

(2000); Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983); see also Williams v.

Taylor, 529 U.S. 362, 402-13 (2000) (setting out the standards applicable to a

§ 2254 petition on the merits). As the Court said in Slack:

             To obtain a COA under § 2253(c), a habeas prisoner must
             make a substantial showing of the denial of a constitutional
             right, a demonstration that, under Barefoot, includes
             showing that reasonable jurists could debate whether (or, for
             that matter, agree that) the petition should have been
             resolved in a different manner or that the issues presented
             were “adequate to deserve encouragement to proceed
             further.”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, in order to

obtain a certificate of appealability when dismissal is based on procedural grounds,

a petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

         The defendant has not made the required showing. This order thus denies a

certificate of appealability.

         IT IS ORDERED:

         1. The clerk must enter a judgment stating, “The defendant’s motion for

relief under 28 U.S.C. § 2255 is denied.”




Cases No. 5:15cr25-RH-EMT and 5:17cv91-RH-EMT
                                                                                Page 3 of 3




         2. A certificate of appealability is denied.

         SO ORDERED on October 25, 2019.

                                                 s/Robert L. Hinkle
                                                 United States District Judge




Cases No. 5:15cr25-RH-EMT and 5:17cv91-RH-EMT
